Case 4:19-cv-00917-ALM-KPJ Document 17 Filed 08/12/20 Page 1 of 2 PageID #: 39



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


MELVIN CADE, #1575347                             §
                                                  §
VS.                                               §                CIVIL ACTION NO. 4:19cv917
                                                  §
DIRECTOR, TDCJ                                    §

                                    ORDER OF DISMISSAL

       This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

issued a Report and Recommendation. (Dkt. # 12). The Magistrate Judge concluded in the Report

and Recommendation that because Petitioner’s claims of newly discovered evidence were, or

could have been, raised in Petitioner’s previous § 2254 petition, the instant petition is successive.

The Magistrate Judge found that this Court does not have subject matter jurisdiction to consider

Petitioner’s current petition unless he receives permission from the Fifth Circuit to file a successive

petition. 28 U.S.C. § 2244(3)(A). See In re Epps, 127 F.3d 364 (5th Cir. 1997). Petitioner has not

shown he has permission from the Fifth Circuit.

       The Report and Recommendation of the Magistrate Judge, which contains proposed

findings of fact and recommendations for the disposition of such action, has been presented for

consideration. No objections having been timely filed, the Court concludes the findings and

conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

conclusions of the Court.




                                                  1
    Case 4:19-cv-00917-ALM-KPJ Document 17 Filed 08/12/20 Page 2 of 2 PageID #: 40


.
           Accordingly, it is ORDERED the petition for writ of habeas corpus (#1) is DISMISSED

    without prejudice. It is further ORDERED all motions by either party not previously ruled on are

    hereby DENIED.

        SIGNED this 12th day of August, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                   2
